                 Case 8:19-bk-08911-RCT                 Doc 23           Filed 08/07/20   Page 1 of 1

[Dodefmao] [District Order Deficient Motion, Application or Objection]




                                            ORDERED.
Dated: August 7, 2020




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                          Case No.
                                                                                8:19−bk−08911−RCT
                                                                                Chapter 13
Patricia Faye Posey
aka P. F. Denlinger



________Debtor*________/



                        ORDER ABATING MOTION FOR ADEQUATE PROTECTION

  THIS CASE came on for consideration, without hearing, of the Motion for Adequate Protection by US
Bank Trust NA , Doc. # . After review, the Court determines that the motion , is deficient as follows:


         The language used in the negative notice legend does not substantially conform to the
         approved negative notice legend language or includes an incorrect or incomplete address,
         including suite number, for the Court. Local Rule 2002−4.



   Accordingly it is

   ORDERED:

   Consideration of the motion is abated until the deficiency is corrected.



The Clerk's Office is directed to serve a copy of this order on interested parties.
*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
